DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to the applicant’s filing on March 25, 2020. Claims 1-17 are pending and examined below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201710876993.2, filed on September 25, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 14, 2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because:
The reference character “5010” in FIG. 5, appears to be a typographical error and should read “510”.


Specification
The disclosure is objected to because of the following informalities:
In page 49, line 19, “memory 182” appears to be a typographical error and should read “memory 192” (based on FIG. 19).
Appropriate correction is required.

Claim Objections
Claims 2, and 9 are objected to because of the following informalities:
As to claim 2, “a connection request” at line 1 should read “the connection request”.

Furthermore, “a controlling end” at line 2 should read “the controlling end”.
As to claim 9, “a remote connection” at line 1 should read “the remote connection”.
Furthermore, “a connection request” at line 2 should read “the connection request”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 7, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 5, the limitation “information about the to-be-diagnosed device” at lines 3-4 is unclear. It is unclear to the Examiner if this is the same “information about the to-be-diagnosed device” recited in claim 1 or different information about the to-be-diagnosed device.
As to claim 7, the limitation “data comprising ID information” at lines 4-5 is unclear. It is unclear to the Examiner if this is the same “data comprising ID information” recited at line 3 or different data comprising ID information.

As to claim 11, the limitation “data comprising ID information” at lines 4-5 is unclear. It is unclear to the Examiner if this is the same “data comprising ID information” recited at line 3 or different data comprising ID information.
Further, the limitation “ID information” at line 5 is unclear. It is unclear to the Examiner if this is the same “ID information” recited at line 3 or different ID information.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1, 8, and 12 are directed toward non-statutory subject matter, as shown below:

STEP 1: Do claims 1, 8, and 12 fall within one of the statutory categories?  Yes.  The claims are directed toward a process which falls within one of the statutory categories.

STEP 2A (PRONG 1): Are the claims directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claims are directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal 
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
Claim 1 recites the limitation of executing a diagnosis action corresponding to the action data on the user interface to complete diagnosis of the to-be-diagnosed device. Under its broadest reasonable interpretation, this limitation, as drafted, can reasonably be performed in the human mind using pen and paper, otherwise considered a mental process, which is an abstract idea. For example, the claim limitations encompass a person looking at (observing) the generated identifiable data, generated protocol data, and received protocol data and mentally executes a diagnosis action.
Claim 8 recites the limitation of parsing the protocol data and generating action data according to the interface operation instruction. Under its broadest reasonable interpretation, this limitation, as drafted, can reasonably be performed in the human mind using pen and paper, otherwise considered a mental process, which is an abstract idea. For example, the claim limitations encompass a person looking at (observing) the received protocol data and parses the protocol data. Also, the claim limitations encompass a person looking at the interface operation instruction and mentally generates action data.
Claim 12 recites the limitation of receiving a connection request sent by the controlled end, and forwarding the connection request to the controlling end; receiving a response connection request sent by the controlling end according to the connection request, and 
The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, claim 1 encompasses a user (person) simply executing a diagnosis action corresponding to Claim 8 encompasses a user (person) simply parsing the protocol data and generating action data according to the interface operation instruction in his/her mind or by a human using a pen and paper. Claim 12 encompasses a user (person) simply receiving a connection request sent by the controlled end, and forwarding the connection request to the controlling end; receiving a response connection request sent by the controlling end according to the connection request, and forwarding the response connection request to the controlled end; receiving protocol data sent by the controlled end, and forwarding the protocol data to the controlling end; and receiving action data sent by the controlling end, and forwarding the action data to the controlled end in his/her mind or by a human using a pen and paper.
The mere nominal recitation of a controlled end or a controlling end does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.
	
STEP 2A (PRONG 2): Do the claims recite additional elements that integrate the judicial exception into a practical application?  No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1, 8, and 12 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. 
As to claim 1, this judicial exception is not integrated into a practical application because the claim(s) recites additional elements of generating identifiable data according to information about the to-be-diagnosed device, generating a user interface and protocol data according to the identifiable data, and sending the protocol data to the controlling end, and receiving action data sent by the controlling end according to the protocol data. The generating steps are recited at a high level of generality (i.e. as a general means of generating data/information and a user interface) and amount to mere post solution actions, which is a form of insignificant extra-solution activity. The receiving step is recited at a high level of generality (i.e. as a general means of receiving data from the controlling end) and amount to no more than data gathering, which is a form of extra solution activity.
As to claim 8, this judicial exception is not integrated into a practical application because the claim(s) recites additional elements of receiving protocol data sent by the controlling end, generating an interface associated with a user interface of the controlled end, receiving an interface operation instruction, and sending the action data to the controlled end. The receiving steps are recited at a high level of generality (i.e. as a general means of receiving data/instruction) and amount to no more than data gathering, which is a form of extra solution activity. The generating and sending steps are recited at a high level of generality (i.e. as a general means of generating an interface and sending data) and amount to mere post solution actions, which is a form of insignificant extra-solution activity.
As to claim 12, this judicial exception is not integrated into a practical application because the claim(s) recites no additional elements.


STEP 2B: Do the claims recite additional elements that amount to significantly more than the judicial exception? No, the claims do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claims 1, 8, and 12 do not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field.  Sending a connection request to establish a remote connection to a controlling end (claim 1), establishing a communication connection to a to-be-diagnosed device (claim 1), establishing a remote connection to a controlled end in response to a connection request (claim 8), and respectively 
Further, applicant’s specification does not provide any indication that the sending steps and the establishing steps are performing using anything other than a conventional computer. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).

CONCLUSION
Thus, since claims 1, 8, and 12 are: (a) directed toward an abstract idea, (b) do not recite additional elements that integrate the judicial exception into a practical application, and (c) do not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1, 8, and 12 are directed towards non-statutory subject matter.
Examiner additionally notes claims 2-7 and 15 depend from claim 1, claims 9-11 and 16 depend from claim 8, and claims 13, 14, and 17 depend from claim 12.
Dependent claims 2-7, 9-11, and 13-17 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more. For example, in claim 4, the additional limitations of receiving diagnosis result information returned by the to-be-diagnosed device according to the diagnosis instruction is recited at a high level of generality and amount to no more than data gathering, which is a form of extra solution activity, using a similar analysis applied to claims 1, 8, and 12 above. Further, displaying the diagnosis result information 
As such, claims 1-17 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8, 9, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Keane et al., US 2016/0328890 A1, hereinafter referred to as Keane, in view of Selkirk et al., US 2013/0304306 A1, hereinafter referred to as Selkirk, respectively.
As to claim 1, Keane, as modified by Selkirk, teaches a remote automobile diagnostic method applied to a controlled end, comprising (see at least FIG.1 and Abstract regarding the diagnostic tool 116C):
establishing a communication connection to a to-be-diagnosed device (see at least FIG2 and paragraph 36 regarding process 200 begins when a mechanic or other automotive service technician connects a diagnostic tool to the ECU in a vehicle (block 204). As described above, the diagnostic tools 116A-116C and 120A-120C are configured to interface with a CAN bus or other in-vehicle data networking interface to retrieve diagnostic data from the ECU, Keane);
generating identifiable data according to information about the to-be-diagnosed device (see at least paragraph 36 regarding the diagnostic tool extracts vehicle-specific information (block 208) to identify the vehicle automatically. For example, the ECUs in many vehicles include a memory that stores the VIN for the vehicle, and the diagnostic tool retrieves the VIN using the OBD-II mode 9 protocol or another suitable diagnostic protocol. See also at least paragraph 55 regarding the diagnostic tool 116C receives the VIN or other vehicle identification data from the ECU 166 in addition to receiving using, for example, the OBD-II mode 9 protocol. In another embodiment, the mechanic 160 enters the VIN or other identification information for the vehicle manually or through a barcode scanner to provide the VIN to the diagnostic tool 116C, Keane);
(see at least paragraph 24 regarding the diagnostic tools include user input and output devices including, for example, buttons, keyboards, switches, and touchscreens. See also at least paragraph 36 regarding the ECUs in many vehicles include a memory that stores the VIN for the vehicle, and the diagnostic tool retrieves the VIN using the OBD-II mode 9 protocol or another suitable diagnostic protocol. See also at least paragraph 56 regarding the mechanic 160 enters a request using the diagnostic tool 116C for diagnosis and service recommendations based on the DTCs and other diagnostic data that have been received from the ECU (block 512). The diagnostic query includes both the diagnostic data and the VIN for the vehicle. The diagnostic tool 116C generates the diagnostic query with the diagnostic data and VIN in an automated manner, Keane); and
receiving action data sent by the controlling end according to the protocol data, and executing a diagnosis action corresponding to the action data on the user interface to complete diagnosis of the to-be-diagnosed device (see at least FIG. 5 and paragraphs 54-57, Keane).
Keane does not explicitly teach sending a connection request to establish a remote connection to a controlling end.
However, such matter is taught by Selkirk (see at least paragraphs 43-45 regarding a channel of communication is opened on the network 40, between the portable vehicle diagnostic tool 10 and the remote information device 20. To create this connection, the web browser can call the portable vehicle diagnostic tool connection module 406, and in doing so, may either initiate a connection between the remote information device 20 and the portable vehicle diagnostic tool 10, or respond to a request to initiate the connection between the two devices. In one embodiment, the portable vehicle diagnostic tool connection module 406 may engage the communication device 220 of the remote information device 20 to send a connection signal to, and then receive a connection confirmation or denial signal from the communication device 120 of the portable vehicle diagnostic tool 10).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Selkirk which teaches sending a connection request to establish a remote connection to a controlling end with the system of Keane as both systems are directed to a remote automobile diagnostic system and method, and one of ordinary skill in the art would have recognized the established utility of sending a connection request to establish a remote connection to a controlling end and would have predictably applied it to improve the system of Keane.
As to claim 2, Keane does not explicitly teach wherein the sending a connection request to establish a remote connection to a controlling end comprises: sending a remote diagnosis request to the controlling end; receiving remote diagnosis response data sent by the controlling end according to the remote diagnosis request; and establishing the remote connection to the controlling end according to the remote diagnosis response data.
However, such matter is taught by Selkirk (see at least paragraphs 43-45 regarding a channel of communication is opened on the network 40, between the portable vehicle diagnostic tool 10 and the remote information device 20. To create this connection, the web browser can call the portable vehicle diagnostic tool connection module 406, and in doing so, may either initiate a connection between the remote information device 20 and the portable vehicle diagnostic tool 10, or respond to a request to initiate the connection between the two devices. In one embodiment, the portable vehicle diagnostic tool connection module 406 may engage the communication device 220 of the remote information device 20 to send a connection signal to, and then receive a connection confirmation or denial signal from the communication device 120 of the portable vehicle diagnostic tool 10).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Selkirk which teaches wherein the sending a connection request to establish a remote connection to a controlling end comprises: sending a remote diagnosis request to the controlling end; receiving remote diagnosis response data sent by the controlling end according to the remote diagnosis request; and establishing the remote connection to the controlling end according to the remote diagnosis response data with the system of Keane as both systems are directed to a remote automobile diagnostic system and method, and one of ordinary skill in the art would have recognized the established utility of sending a remote diagnosis request to the controlling end, receiving remote diagnosis response data sent by the controlling end according to the remote diagnosis request, and establishing the remote connection to the controlling end according to the remote diagnosis response data and would have predictably applied it to improve the system of Keane.
As to claim 3, Keane does not explicitly teach wherein the diagnosis action comprises a selection action of a diagnosis parameter and an execution action of a diagnosis event; when the diagnosis action is the selection action of the diagnosis parameter, a corresponding diagnosis parameter or option is selected on the user interface; and when the diagnosis action is the execution action of the diagnosis event, a diagnosis instruction corresponding to the execution action of the diagnosis event is sent to the to-be-diagnosed device.
(see at least paragraphs 52-54 regarding the user may interact with the input device 250 to select one or more devices 10, 30, to connect to, and to instruct what information to send and/or retrieve. Thereon, the instruction module 422 executes the user's selection by calling the appropriate modules and passing them the necessary information. Also, when executed, the instruction module 422 may evaluate the information received, based on the instruction selected by the user, and determine what, if anything needs to be done with the information, and then instruct the remote information device 20 to execute further functions for data processing. In instances where the information is received or sent by the remote information device 20 in real-time, the instruction module 422 may also be executed in real-time).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Selkirk which teaches wherein the diagnosis action comprises a selection action of a diagnosis parameter and an execution action of a diagnosis event; when the diagnosis action is the selection action of the diagnosis parameter, a corresponding diagnosis parameter or option is selected on the user interface; and when the diagnosis action is the execution action of the diagnosis event, a diagnosis instruction corresponding to the execution action of the diagnosis event is sent to the to-be-diagnosed device with the system of Keane as both systems are directed to a remote automobile diagnostic system and method, and one of ordinary skill in the art would have recognized the established utility of having the diagnosis action comprises a selection action of a diagnosis parameter and an execution action of a diagnosis event; when the diagnosis action is the selection action of the diagnosis parameter, a corresponding diagnosis parameter or option is selected on the user interface; and when the diagnosis action is the execution action of the diagnosis event, a 
As to claim 4, Keane teaches receiving diagnosis result information returned by the to-be-diagnosed device according to the diagnosis instruction and displaying the diagnosis result information on the user interface (see at least paragraphs 57-59 regarding the diagnostic analysis system 104 receives the diagnostic query from the diagnostic tool 116C and generates query results from the diagnostic information in the diagnostic history database 108 (block 516). The mechanic reviews the results from the search and determines if one of the service records describes a solution to the vehicle repair issue. In the system 100, the diagnostic tool 116C implements a web browser or other software that enables the mechanic 160 to review the service records. In another embodiment, the mechanic 160 uses the mobile device 168 or another computing device, such as a PC, to review the results, Keane).
As to claim 5, Keane teaches wherein the information about the to-be-diagnosed device comprises diagnosis request data; and the generating identifiable data according to information about the to-be-diagnosed device comprises: sending a fault code reading instruction to the to-be-diagnosed device according to the diagnosis request data, reading and translating a fault code, and generating the identifiable data (see at least paragraph 25 regarding the diagnostic tools are connected to the ECUs in vehicles to retrieve vehicle information, trouble codes, sensor data from in-vehicle sensors, and to test the operation of one or more systems in the vehicle by generating commands for the ECU. See also at least paragraph 37 regarding the diagnostic tool records error codes, such as the diagnostic trouble codes, operating condition information, and other diagnostic data from the ECU in the vehicle (block 212). During a maintenance process, the retrieval of error codes typically occurs during initial diagnosis of the maintenance issue or after a repair to verify if the repair has been effective. During the course of maintenance, the diagnostic tool optionally performs tests or sends commands to the ECU, and the diagnostic tool stores a record of the diagnostic tests, commands for the vehicle ECU, and a record of service procedures and components that are replaced in the vehicle as part of the service procedures in the memory (block 216), Keane).
As to claim 8, Keane, as modified by Selkirk, teaches a remote automobile diagnostic method applied to a controlling end, comprising (see at least FIG. 1 regarding an electronic communication device 168, Keane):
receiving protocol data sent by the controlling end (see at least paragraph 18 regarding an automotive mechanic 160 who uses the diagnostic tool 116C to retrieve diagnostic data from an electronic control unit (ECU) in a motor vehicle as part of a vehicle maintenance process. The mechanic 160 optionally uses an electronic communication device 168, such as a smartphone, tablet, personal computer (PC) or other portable computing device, to communicate with the diagnostic analysis system 104 and the call center 140 to resolve maintenance issues with the vehicle. See also at least paragraph 55 regarding when the mechanic 160 or other automotive service technician connects a diagnostic tool to the ECU in a vehicle (block 504). As described above, the diagnostic tool 116C is configured to interface with a CAN bus or other in-vehicle data networking interface to retrieve diagnostic data from the ECU 166. Also, the diagnostic tool 116C receives the VIN or other vehicle identification data from the ECU 166 in addition to receiving using, for example, the OBD-II mode 9 protocol, Keane);
(see at least paragraph 36 regarding the diagnostic tool extracts vehicle-specific information (block 208) to identify the vehicle automatically. For example, the ECUs in many vehicles include a memory that stores the VIN for the vehicle, and the diagnostic tool retrieves the VIN using the OBD-II mode 9 protocol or another suitable diagnostic protocol. See also at least paragraph 55 regarding the diagnostic tool 116C receives the VIN or other vehicle identification data from the ECU 166 in addition to receiving using, for example, the OBD-II mode 9 protocol. In another embodiment, the mechanic 160 enters the VIN or other identification information for the vehicle manually or through a barcode scanner to provide the VIN to the diagnostic tool 116C, Keane); and
receiving an interface operation instruction, generating action data according to the interface operation instruction, and sending the action data to the controlled end (see at least FIG. 5 and paragraphs 54-57, Keane).
Keane does not explicitly teach establishing a remote connection to a controlled end in response to a connection request.
However, such matter is taught by Selkirk (see at least paragraphs 43-45 regarding a channel of communication is opened on the network 40, between the portable vehicle diagnostic tool 10 and the remote information device 20. To create this connection, the web browser can call the portable vehicle diagnostic tool connection module 406, and in doing so, may either initiate a connection between the remote information device 20 and the portable vehicle diagnostic tool 10, or respond to a request to initiate the connection between the two devices. In one embodiment, the portable vehicle diagnostic tool connection module 406 may engage the communication device 220 of the remote information device 20 to send a connection signal to, and then receive a connection confirmation or denial signal from the communication device 120 of the portable vehicle diagnostic tool 10. See also at least paragraphs 70-72).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Selkirk which teaches establishing a remote connection to a controlled end in response to a connection request with the system of Keane as both systems are directed to a remote automobile diagnostic system and method, and one of ordinary skill in the art would have recognized the established utility of establishing a remote connection to a controlled end in response to a connection request and would have predictably applied it to improve the system of Keane.
As to claim 9, Keane does not explicitly teach wherein the establishing a remote connection to the controlling end in response to a connection request comprises: receiving a remote diagnosis request sent by the controlled end, sending remote diagnosis response data to the controlled end according to the remote diagnosis request, and establishing the remote connection to the controlled end according to the remote diagnosis response data.
However, such matter is taught by Selkirk (see at least paragraphs 43-45 regarding a channel of communication is opened on the network 40, between the portable vehicle diagnostic tool 10 and the remote information device 20. To create this connection, the web browser can call the portable vehicle diagnostic tool connection module 406, and in doing so, may either initiate a connection between the remote information device 20 and the portable vehicle diagnostic tool 10, or respond to a request to initiate the connection between the two devices. In one embodiment, the portable vehicle diagnostic tool connection module 406 may engage the communication device 220 of the remote information device 20 to send a connection signal to, and then receive a connection confirmation or denial signal from the communication device 120 of the portable vehicle diagnostic tool 10. See also at least paragraphs 70-72).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Selkirk which teaches wherein the establishing a remote connection to the controlling end in response to a connection request comprises: receiving a remote diagnosis request sent by the controlled end, sending remote diagnosis response data to the controlled end according to the remote diagnosis request, and establishing the remote connection to the controlled end according to the remote diagnosis response data with the system of Keane as both systems are directed to a remote automobile diagnostic system and method, and one of ordinary skill in the art would have recognized the established utility of receiving a remote diagnosis request sent by the controlled end, sending remote diagnosis response data to the controlled end according to the remote diagnosis request, and establishing the remote connection to the controlled end according to the remote diagnosis response data and would have predictably applied it to improve the system of Keane.
As to claim 12, Keane, as modified by Selkirk, teaches a remote automobile diagnostic method, comprising:
receiving a connection request sent by the controlled end, and forwarding the connection request to the controlling end; receiving a response connection request sent by the controlling end according to the connection request, and forwarding the response connection request to the controlled end; receiving protocol data sent by the controlled end, and forwarding the protocol data to the controlling end; and receiving action data sent by the controlling end, and forwarding the action data to the controlled end (see at least Abstract regarding transmitting with the diagnostic tool the diagnostic data and the component identifier to a server, and transmitting with the server the component identifier to a listener computing device, Keane).
Keane does not explicitly teach respectively establishing connections to a controlled end and a controlling end.
However, such matter is taught by Selkirk (see at least paragraphs 43-45 regarding a channel of communication is opened on the network 40, between the portable vehicle diagnostic tool 10 and the remote information device 20. To create this connection, the web browser can call the portable vehicle diagnostic tool connection module 406, and in doing so, may either initiate a connection between the remote information device 20 and the portable vehicle diagnostic tool 10, or respond to a request to initiate the connection between the two devices. In one embodiment, the portable vehicle diagnostic tool connection module 406 may engage the communication device 220 of the remote information device 20 to send a connection signal to, and then receive a connection confirmation or denial signal from the communication device 120 of the portable vehicle diagnostic tool 10. See also at least paragraphs 70-72).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Selkirk which teaches respectively establishing connections to a controlled end and a controlling end with the system of Keane as both systems are directed to a remote automobile diagnostic system and method, and one of ordinary skill in the art would have recognized the established utility of respectively establishing connections to a controlled end and a controlling end and would have predictably applied it to improve the system of Keane.
As to claim 13, Keane teaches receiving heartbeat data sent by the controlling end, and forwarding the heartbeat data to the controlled end; and receiving heartbeat response data sent by the controlled end according to the heartbeat data, and forwarding the heartbeat response data to the controlling end (see at least Abstract regarding transmitting with the diagnostic tool the diagnostic data and the component identifier to a server, and transmitting with the server the component identifier to a listener computing device, Keane).
As to claim 14, Keane teaches receiving data that comprises ID information and that is sent by the controlled end, and forwarding the data comprising the ID information to the controlling end; and receiving ID response information sent by the controlling end according to the data comprising the ID information, and forwarding the ID response information to the controlled end (see at least Abstract regarding transmitting with the diagnostic tool the diagnostic data and the component identifier to a server, and transmitting with the server the component identifier to a listener computing device, Keane).
As to claim 15, Keane teaches a mobile terminal comprising:
at least one processor; and a memory communicatively connected to the at least one processor, wherein the memory stores an instruction that may be executed by the at least one processor, the instruction causing the at least one processor to perform the method according to claim 1 (see rejection above) when executed by the at least one processor (see at least paragraphs 19-20, Keane).
As to claim 16, Keane teaches a mobile terminal comprising:
at least one processor; and a memory communicatively connected to the at least one processor, wherein the memory stores an instruction that may be executed by the at least one processor, the instruction causing the at least one processor to perform the method according to (see at least paragraphs 19-20, Keane).
As to claim 17, Keane teaches a mobile terminal comprising:
at least one processor; and a memory communicatively connected to the at least one processor, wherein the memory stores an instruction that may be executed by the at least one processor, the instruction causing the at least one processor to perform the method according to claim 12 (see rejection above) when executed by the at least one processor (see at least paragraphs 19-20, Keane).

Claim(s) 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Keane et al., US 2016/0328890 A1, hereinafter referred to as Keane, in view of Selkirk et al., US 2013/0304306 A1, hereinafter referred to as Selkirk, and further in view of CHEN et al., CN 105119947 A, hereinafter referred to as CHEN, respectively.
As to claim 6, Keane, as modified by Selkirk, does not explicitly teach receiving heartbeat data sent by the controlling end and sending heartbeat response data to the controlling end according to the heartbeat data.
However, such matter is taught by CHEN (see at least paragraph 14 regarding the remote control server signs the controlled end and detects whether the control end is online: if it is online, it pushes the start and running status of the controlled end to the control end and the controlled end logs in successfully; if it is not online, it does not push the controlled end to the control end. The startup and running status of the control terminal and the login of the controlled terminal are successful. See also at least paragraph 17 regarding receive the running status and running content of the controlled terminal, and detect whether the control terminal is online).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of CHEN which teaches receiving heartbeat data sent by the controlling end and sending heartbeat response data to the controlling end according to the heartbeat data with the system of Keane, as modified by Selkirk, as both systems are directed to a system and method for providing a real-time inquiry and real-time control, and one of ordinary skill in the art would have recognized the established utility of receiving heartbeat data sent by the controlling end and sending heartbeat response data to the controlling end according to the heartbeat data and would have predictably applied it to improve the system of Keane as modified by Selkirk.
As to claim 10, Examiner notes claim 10 recites similar limitations to claim 6 and is rejected under the same rational.

Claim(s) 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Keane et al., US 2016/0328890 A1, hereinafter referred to as Keane, in view of Selkirk et al., US 2013/0304306 A1, hereinafter referred to as Selkirk, and further in view of CHEN et al., US 2016/0180608 A1, hereinafter referred to as CHEN2, respectively.
As to claim 7, Keane, as modified by Selkirk, does not explicitly teach presetting a control strategy for the controlling end, the control strategy comprising: sending data comprising ID information to the controlling end, and if ID response information sent by the controlling end is received, sending a next piece of data comprising ID information to the controlling end.
(see at least paragraphs 38-39 regarding the header includes a Network ID that uniquely identifies the communication module 240 of the device 210 that is sending/receiving the message. The header can also include an identifier to uniquely identify the device sending or receiving the message. The device ID can be a VIN, for example. The header can include a session identifier if the message is sent as part of a communication session between the DPS and SBS and mutiple messages may be provided during a single session).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of CHEN2 which teaches presetting a control strategy for the controlling end, the control strategy comprising: sending data comprising ID information to the controlling end, and if ID response information sent by the controlling end is received, sending a next piece of data comprising ID information to the controlling end with the system of Keane, as modified by Selkirk, as both systems are directed to a system and method for providing the communication of vehicle data, and one of ordinary skill in the art would have recognized the established utility of presetting a control strategy for the controlling end, the control strategy comprising: sending data comprising ID information to the controlling end, and if ID response information sent by the controlling end is received, sending a next piece of data comprising ID information to the controlling end and would have predictably applied it to improve the system of Keane as modified by Selkirk.
As to claim 11, Examiner notes claim 11 recites similar limitations to claim 7 and is rejected under the same rational.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WANG (CN 103546512 A) regarding a service center transmits a diagnosis request to a data center regularly or according to a real-time request of a user; the data center provides a diagnosis command according to the diagnosis request and issues the diagnosis command to a vehicle through a wireless network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE S. PARK whose telephone number is (571)272-3151. The examiner can normally be reached Mon-Thurs 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M ANTONUCCI can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/K.S.P./Examiner, Art Unit 3666    

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666